Opinion.— According to the case made by the appellant’s amended original petition, the appellant cannot be considered a trespasser, as the express company had its only office at Abilene in the depot building of appellee, a combined passenger and freight depot also used by the express company. The petition also alleges that the express company was then under the management and control of, and operated by, appellee.
The company is required to keep its premises safe for the use of the public, where it expressly or by its conduct invites or induces such use, and is liable to such person using them who suffers an injury from defects in the premises. Coombs v. New Bedford Cordage Co., 102 Mass., 572; Kay v. P. R R. Co., 65 Pa. St., 269; Tobin v. Portland, S. & P. R. R., 59 Me., 183; Grand Rapids & I. R. Co. v. Martin, 41 Mich., 667; Stewart v. I. & G. N. R. R., 58 Tex., 289.
“Among those to whom it is under this obligation,” it is said, “ are persons who come to receive or deliver freight, passengers arriving or departing by its trains, and the hack-men who carry them to and from the station, and persons on the premises to welcome the coming, and to speed the departing, guest.” Newson v. N. Y. Cent. R. R., 29 N. Y., 383; New Orleans, M. & C. R. R. v. Hanning, 15 Wallace, 649; Gillis v. P. R. R., 59 Pa. St., 129; Pittsburg, Ft. W. & C. R. R. v. Bingham, 29 Ohio.St., 373; Quinby v. Boston & M. R. R. 69 Me., 340.
*331In the language of Mr. Justice Harlan in the case of Bennet v. Railroad, 12 Otto, 585: “We are all of opinion that the pleadings state facts sufficient to require an answer from the defendants.”
For the error in sustaining the general demurrer to appellant’s amended petition and dismissing the cause, we are of the opinion that the judgment ought to be reversed and the cause remanded, and it is so ordered.